367 F.2d 580
William Reid BLACK, Appellant,v.UNITED STATES of America, Appellee.
No. 10620.
United States Court of Appeals Fourth Circuit.
Argued Oct. 5, 1966.Decided Oct. 10, 1966.

Robert B. Blythe, Charlotte, N.C., Court-appointed counsel, for appellant.
Wm. Medford, U.S. Atty., (William M. Styles, Asst. U.S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Appellant Black was convicted by a jury upon an indictment charging him with the theft of merchandise from an interstate shipment in violation of 18 U.S.C. 659.  Upon careful consideration of the briefs filed, the oral arguments of counsel and the entire record, we affirm the judgmetn below.


2
On appeal appellant assigns as error the District Court's instructions to the jury concerning an interstate shipment and the weight to be given to the testimony of an accomplice.  Appellant offered no objection below to the instructions as required by Rule 30 of the Federal Rules of Criminal Procedure and, although Rule 52(b) permits this court to notice plain error affecting substantial rights, we find no such error here.


3
Affirmed.